Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 1, 2020

                                        No. 04-20-00458-CV

                                     Axelle Francine PARKER,
                                             Appellant
                                                 v.
                                      William A. PARKER II,
                                              Appellee

                    From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI15237
                           Honorable Karen H. Pozza, Judge Presiding


                                           ORDER

        This is an accelerated appeal. The clerk’s record was due on September 25, 2020. The
trial court clerk has filed a notification of late clerk’s record, stating that the appellant has failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that the appellant
is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.
42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court